         Case 1:21-cr-00028-APM Document 260 Filed 06/29/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             )
                                     )
      v.                             )                CASE NO. 1:21-cr-00028-7-APM
                                     )
LAURA STEELE                         )
____________________________________ )




        UNOPPOSED MOTION FOR ADDITIONAL TIME TO FILE MOTIONS

Laura Steele, through counsel, respectfully requests that the Court grant her additional time to

file additional motions she may deem necessary. Ms Steele has requested leave to join the

pending motion to dismiss but may have additional motions to file after completion of the

discovery. Therefore, she respectfully requests an extension of time of at least 60 days to file

additional motions. Ms Steele has no objection to the continued exclusion of time from the

Speedy Trial calculation and notes that, at least with respect to her, should her motion to join Mr

Caldwell’s motion to dismiss be granted, the Speedy Trial clock is tolled for while that motion is

pending. Counsel for the government does not object to this request.



                                              Respectfully Submitted,

                                              /s/ Peter A. Cooper
                                              Peter A. Cooper, (#478-082)
                                              400 Fifth Street, NW.
                                              Suite 350
                                              Washington DC 20001
                                              pcooper@petercooperlaw.com
                                              Counsel for Laura Steele
                         Case 1:21-cr-00028-APM Document 260 Filed 06/29/21 Page 2 of 2




                                                CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that a copy of the foregoing Unopposed Motion for Additional
                 Time to File Motions is being filed via the Electronic Court Filing System (ECF), causing a copy
                 to be served upon government counsel of record, this 29th day of June, 2021.

                                                             /s/ Peter A. Cooper
                                                             Peter A. Cooper
PeterCooperLaw




                                                                                                                2
